Gould, Associate Justice.
We are asked to reconsider this case, on the ground “that the court erroneously held in the opinion that appellee, as deputy sheriff, was an independent officer known to the law, and as such a receiver or depositary of public money.”
The argument, briefly stated, is that the Constitution creates the office of sheriff, and imposes on him the duty of the collection of taxes, and that it is not competent for the Legislature to assign this duty to any other independent officer. Whilst the authority of the deputy sheriff" to collect taxes is admitted, it is said that in doing so he acts for and in the name of the sheriff, and not as an independent officer. Hence it is said he can only be indicted for embezzlement as a clerk or employee, and not as an officer.
If the statute uses the word officers to designate only independe nt officers known to the Constitution, the objection is well taken. If, on the other hand, the act had expressly declared deputy sheriffs to be “officers” within its meaning, or if, though not so declared, such is proved to be its proper construction, then the indictment properly charges *72the defendant as an officer. If the word be taken “in the sense in which it is understood in common language,” it certainly embraces deputies and.other than constitutional officers. (Pas. Dig., art. 1630.) It is defined more than once in the Criminal Code, and also in the Code of Procedure; and whilst the former definitions, at least, are not intended to be of general application, they certainly negative the idea that the word, when used in the code, means only an officer known to the Constitution. For example, in the chapter of the Criminal Code concerning “ Offenses relating to the arrest and custody of prisoners,” it is provided : “ By ‘ officer,’ as used in this chapter, is meant any peace officer, or sheriff, deputy sheriff, constable of a beat,” &c. (Pas. Dig., arts. 1964, 1978, 1982, 1983.) So the Code of Criminal Procedure says: “The general term ‘ officers’ includes both magistrates and peace officers.” (Art. 2521.) “ The following are peace officers : the sheriff and his deputies,” &c. (Art. 2520.) The court did not and does not hold that a deputy sheriff is an independent officer known to the Constitution, but holds him to be an officer within the meaning of the law punishing embezzlement of public money. The application for rehearing is refused.
Refused.